EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Byung Kwak on 08 June 2022.
The application has been amended as follows: 

Claim 1 has been amended to read:
-- An air spring apparatus comprising:
a first end member and a second end member spaced from each other;
a flexible bellows having a first end portion airtightly coupled to the first end member, a second end portion airtightly coupled to the second end member, a fluid chamber formed in the flexible bellows, and a motion portion, wherein the flexible bellows disposed between the first end member and the second end member is extendable further than the second end member so that a length of the flexible bellows is longer than a distance between the first end member and the second end member, and is bent to the second end member to be coupled to the second end member to form the motion portion; and
a jacket mounted on a circumference of the flexible bellows and configured to support the flexible bellows,
wherein the flexible bellows includes:
inner cords formed in the flexible bellows at a side of the fluid chamber; and
external cords formed outward than the internal cords in the flexible bellows,
wherein the internal cords and the external cord are aligned to extend in parallel to each other in the flexible bellows other than the motion portion, and
wherein in the motion portion, the internal cords are aligned to obliquely extend a first direction and the external cords are aligned to obliquely extend in a second direction which is a direction opposite to the first direction. --

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art (GB 2456750 A) discloses multiple rubber layers including first longitudinally disposed reinforcing cords, and obliquely angled second and third cords at a motion portion; however, the prior art fails to teach that the first and second and first and third cords are the same cords, and that the cords are all disposed within a first and second rubber layers.  
Regarding claim 13, the prior art fails to teach or make obvious including a temperature sensor adjacent the motion portion of a bellows of an air spring, and a cold air supply unit operable by said temperature sensor to circulate cooling air within a jacket of the air spring.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657